Citation Nr: 1200883	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  09-43 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling.

2.  Entitlement to service connection for hypertension, to include as due to exposure to herbicides, and to include as due to service connected PTSD and/or diabetes mellitus.

3.  Entitlement to service connection for benign prostatic hypertrophy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in June 2009, a statement of the case was issued in October 2009, and a substantive appeal was received in October 2009.   

The Veteran presented testimony at a Board hearing in September 2011.  A transcript of the hearing is associated with the Veteran's claims folder. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

PTSD
The Board notes that the Veteran's most recent psychiatric examination is dated August 2008.  

While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995). 

In this case, the Veteran and his representative testified that PTSD symptoms have increased in severity since the August 2008 examination.  Specifically, he noted that an October 2009 outpatient treatment report indicates a worsening of symptoms.  

Consequently, the Board finds that a new examination is warranted to determine the severity of the Veteran's PTSD.

Hypertension
The Veteran has argued that his hypertension is due to exposure to Agent Orange.  As a Veteran who served in Vietnam, exposure to Agent Orange is presumed.  The Board notes that hypertension is not a disease which is presumed to have been caused by Agent Orange.  38 C.F.R. § 3.309(e) (2010).  However, the lack of a presumption does not preclude entitlement to service connection.  

Additionally, the Veteran has argued that his hypertension is secondary to either his service connected PTSD and/or his service connected diabetes mellitus.  The Board finds that no competent medical opinion has been rendered in regards to this issue.   

Consequently, the Board finds that a VA examination is warranted to determine if the Veteran's hypertension began during, or is causally related to service, to include as due to exposure to Agent Orange and to include as secondary to service connected PTSD and/or service connected diabetes mellitus.  

Benign prostatic hypertrophy
The Board finds that this issue is included in the Veteran's October 2009 substantive appeal (VA Form 9) and that the RO properly included the issue in its January 2010 and July 2010 supplemental statements of the case.  However, the Veteran did not offer any testimony regarding the issue at his September 2011 Board hearing; and the issue has not been addressed in an informal brief.  

The Board finds that the issue should be remanded so that the Veteran and his representative can either put forth their contentions in an informal brief, or withdraw the issue if that is the Veteran's intent.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a VA psychiatric examination for the purpose of determining the current severity of his PTSD.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any special tests deemed medically advisable should be conducted.  

2.  The Veteran should be afforded a VA examination for the purpose of determining the nature, etiology and severity of the Veteran's hypertension.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant medical evidence in the claims file, to include the service treatment records and post-service treatment records; the medical history obtained from the Veteran; the clinical evaluation; and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension began during service or is causally related to service, to include as due to presumed exposure to Agent Orange.

The examiner should also opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension was caused, or aggravated by, his service connected PTSD and/or his service connected diabetes type 2.  

3.  The Veteran should be given the opportunity to submit an informal brief regarding the issue of entitlement to service connection for benign prostatic hypertrophy.  

4.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



